[PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________           FILED
                                                 U.S. COURT OF APPEALS
                              No. 09-14820         ELEVENTH CIRCUIT
                                                     AUGUST 18, 2010
                          Non-Argument Calendar
                                                        JOHN LEY
                        ________________________
                                                         CLERK

                  D. C. Docket No. 07-00333-CV-UA-SPC

JAMES D. FORD,



                                                           Petitioner-Appellant,

                                   versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL OF THE STATE OF FLORIDA,


                                                        Respondents-Appellees.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (August 18, 2010)

                  ON REMAND FROM THE
           SUPREME COURT OF THE UNITED STATES
Before DUBINA, Chief Judge, EDMONDSON and PRYOR, Circuit Judges.

PER CURIAM:

      This appeal is before us on remand from the Supreme Court. See Ford v.

McNeil, __ S. Ct. __, No. 09-7493 (June 21, 2010). This Court denied in an

unpublished order James D. Ford’s application for a certificate of appealability

about the issue whether Ford is entitled to equitable tolling of the one-year

limitations period in the Antiterrorism and Effective Death Penalty Act, 28 U.S.C.

§ 2244(d). The Supreme Court vacated that order and remanded to this Court for

further consideration in the light of Holland v. Florida, 560 U.S. __, 130 S. Ct.

2549 (2010). We now remand to the district court for the limited purpose of

conducting further proceedings and fact-finding—including, if necessary, an

evidentiary hearing—consistent with the opinion and judgment of the Supreme

Court in Holland.

      LIMITED REMAND.